DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flow directing feature” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
flow directing feature 60, 70.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
At claim 26 lines 1-2 “the main fuel outlet” should read --a main fuel outlet--.

Allowable Subject Matter
Claims 3-11, 18 and 22-29 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 23, EICKMANN (US, 2,675,216), TOBINAI (WO 2015/130932) and PHILLIPS (US 3,118,009) are considered to be the closest prior art of record.
EICKMANN discloses a throttle body (Fig. 3), comprising:
a body (13) having a main bore (mixture conduit, col. 2 line 27) from which a fuel (i.a. col. 2 lines 31-35) and air (i.a. col. 2 line 26) mixture is discharged for use by an engine (col. 1 lines 1-2);
a throttle valve shaft (21) carried by the body (Fig. 3) for rotation relative to the body (implied),
a throttle valve head (31) carried by the throttle valve shaft and moveable between an idle position (col. 3 line 42) and an open position (implied) to control at least some fluid flow through the main bore (evident, Fig. 3); and
a boost venturi (36) open to the main bore;

TOBINAI teaches a non-planar portion (pg. 14 lines 1-4) that defines a flow directing feature (60,80; flow directing feature 60 is taken as the overall bent shape of the valve, i.a. Fig. 1 and pg. 10 line 1) of a valve to alter at least one of the velocity or direction (pg. 14 lines 11-14) of at least a portion of the fluid that flows in the main bore and relative to a fuel outlet (46, implied), wherein the flow directing feature is oriented to increase air flow past the fuel outlet when the throttle valve head is in the open position (at least by nature of projections 82 squeezing the flow towards the fuel outlet) such that an increased velocity air stream is directed close to a fuel outlet to provide improved control of fuel flow after the fuel exits the fuel outlet (pg. 14 lines 11-14).
PHILLIPS teaches (Fig. 24) a main bore (251) has an axis (inherent), and a boost venturi (282) has an axis (inherent) that is radially offset from the axis of the main bore (Fig. 24; col. 15 lines 74-75) by disposing the boost venturi as close as practicable to a fuel chamber, that is, in the side of the main bore closest to the fuel chamber, less pressure or aspiration is required to effectively discharge or deliver fuel through a main fuel outlet into the boost venturi; this reduction in the lift factor enables fuel to be delivered into the boost venturi at appreciably lower air flow through the main bore (col. 16 lines 6-13).
The above underlined limitation is considered as functional language. EICKMAN as modified teaches all the structural components of the throttle body, which are read on those of the instant invention. Therefore, the throttle body of EICKMANN as modified is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, the functions are either implied or explicitly disclosed by the references as cited above.
The prior art fails to teach or render obvious the claim limitation “wherein the boost venturi includes a projection that extends upstream of an inlet of the boost venturi and wherein the projection is arranged to direct air into the inlet of the boost venturi” in the manner defined in the instant claim 23.
Regarding claim 25, THOENNESSEN (DE 3343630), EDWARDS (US 1,390,681) and TOBINAI (WO 2015/130932) are considered the closest prior art of record.
THOENNESSEN discloses a throttle body, comprising:
a body (Fig. 1) having a main bore (1) from which a fuel and air mixture (implied) is discharged for use by an engine (0016 line 1) and a fuel passage (7,8) leading to the main bore (Fig. 1) to provide fuel into the main bore;
a throttle valve head (2) carried by the body (Fig. 1) and moveable between an idle position (0026 lines 2-3) and a wide open position (implied) to control at least some fluid flow through the main bore (implied);
a boost venturi (5) supported in the main bore, the boost venturi having an inlet (Fig. A below) open to the main bore at a location downstream of the throttle valve head (Fig. 1), an outlet (Fig. A) open to the main bore and a passage extending between the inlet and the outlet (Fig. 1); and
wherein the fuel passage opens into the passage of the boost venturi (Fig. 1) so that fuel from the fuel passage is mixed with air flowing through the passage of the boost venturi and then discharged from the outlet into the main bore for mixing with air in the main bore (implied),
EDWARDS teaches a boost venturi (4) supported in a main bore (Fig. 1) at least in part by a flange (4a, Figs. 1-3) of the boost venturi that is engaged with a body (Fig. 1), wherein the fuel passage is defined partially by a rod (10) extending between the body and the boost venturi (Fig. 1), and the rod is separate from the flange (Fig. 1) and also supports the boost venturi within the main bore (Fig. 1).
TOBINAI teaches a flow directing feature (60,80) associated with a valve head to alter at least one of the velocity or direction (pg. 14 lines 11-14) of at least a portion of the fluid that flows in the main bore and relative to the inlet of a fuel outlet (46, implied) such that an increased velocity air stream is directed close to a fuel outlet to provide improved control of fuel flow after the fuel exits the fuel outlet (pg. 14 lines 11-14).
	The above underlined limitation is considered as functional language. THOENNESSEN as modified teaches all the structural components of the throttle body, which are read on those of the instant invention. Therefore, the throttle body of THOENNESSEN as modified is capable of performing the same 
[AltContent: arrow][AltContent: textbox (OUTLET)][AltContent: arrow][AltContent: textbox (INLET)][AltContent: textbox (POSSIBLE FUEL ROD)][AltContent: textbox (POSSIBLE FLANGE)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    748
    819
    media_image1.png
    Greyscale

Figure A Annotations of THOENNESSEN Fig. 1.
The prior art fails to teach or render obvious the claim limitation “wherein the boost venturi directly engages a surface of the body that defines the main bore” in the manner defined in the instant claim 25.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747